Per Curiam. Appellants sued appellees in the County Court of Clay County, for the price and value of two barrels of whisky, claimed to have been sold by appellants to appellees for $130.04. A jury was waived and the cause tried by 'the court, who found for the defendants. The only question in the case is one of fact, and as the bill of exceptions does not purport to contain all of the evidence in the case, and contains no agreed statement of facts, on which the case was tried, the only thing we can do is to affirm the judgment, which is done. Judgment affirmed.